Mr. Presiding Justice O’Connor delivered the opinion of the court. 2. Execution, § 121*—when proceedings for trial of right of property may not he maintained. In proceedings for trial of the right of property in an automobile taken on execution upon a judgment against the party in whose possession it was at the time of levy, where it was shown such party held it under an agreement with the plaintiff to pay a certain amount at a certain time, subsequent to the levy and to retain the machine, or to return it to the plaintiff at that time and pay a certain other amount as damages, held that the plaintiff could not maintain such proceedings against the execution creditor and the officer making the levy.